 


109 HRES 1003 EH: Providing for the adoption of the resolution (H. Res. 1000) providing for earmarking reform in the House of Representatives.
U.S. House of Representatives
2006-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 1003 
In the House of Representatives, U. S.,

September 14, 2006
 
RESOLUTION 
Providing for the adoption of the resolution (H. Res. 1000) providing for earmarking reform in the House of Representatives. 
 
 
That upon adoption of this resolution, House Resolution 1000, amended by the amendment in the nature of a substitute recommended by the Committee on Rules now printed in the resolution, is hereby adopted. 
 
Karen L. HaasClerk.
